Citation Nr: 1443236	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-21 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Vietnam Veterans of America 


ATTORNEY FOR THE BOARD

 A. J. Tracy, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board notes that the matter of entitlement to service connection for bilateral hearing loss was previously denied in an unappealed May 1969 rating decision.  

The issue of Traumatic Brain Injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  In the November 1968 self-report exit examination, the Veteran indicated a history of: (1) severe or frequent headaches; (2) dizziness or fainting spells; (3) ear, nose or throat trouble; (4) hearing loss; (5) history of head injury; (6) shortness of breath; (7) pain or pressure in chest; (8) sleep walking; (9) depression or excessive worry; (10) nervous trouble; and (11) periods of unconsciousness.  In the November 1968 self-report exit examination, the Veteran reported that he was wounded in Vietnam and treated at the "15th Medical CoB" in Qu?ng Tr?, Vietnam.  See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (duty to assist includes requesting "morning reports" to corroborate testimony regarding injury).  A May 28, 1968 record from the Department of the Army, General Order Number 4040, lists the Veteran as a "Specialist E4, United States Army Company B, 1st Battalion, 5th Calvary" and demonstrates receipt of a Purple Heart for an injury inflicted in May 1968.  In November 2010, the Veteran submitted a copy of a news article printed while he was serving in Vietnam, which reported that his parents received a telegram in May indicating that the Veteran "received an acute inflammation of the tympanic membrane and facial wounds while on a combat operation when hit by a hostile booby trap" while serving with the 1st Air Calvary Division and he was at Dong Ha Vietnam following the event.  In the September 2010 claim, a September 2010 statement, and January 2011 statements, the Veteran recalled that during a particular mission, he was near an explosive which blew him several yards away, rendered him unconscious, and resulted in his placement on light duty for a few weeks.  In a November 2010 letter, the Veteran's private treating chiropractor stated that the Veteran has hearing loss in the left ear due to an explosion while in Vietnam.  The December 2011 VA examination report noted that the Veteran reported being near a land mine explosion which threw him in the air and resulted in the loss of consciousness for 10-30 minutes.  A private medical record from July 2011 noted the results of a brain MRI.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a May 1969 rating decision, the RO denied service connection for bilateral hearing loss, finding that there was no current disability and no injury or disease of the ear during service.  There is no evidence of record as to whether the Veteran received notice of this decision.

2.  Service records received since the May 1969 rating decision, which existed at the time of the May 1969 RO decision, are relevant to the question of an in-service ear injury, one of the grounds for denial in the May 1969 rating decision.  



CONCLUSION OF LAW

Relevant service department records existed at the time of the May 1969 rating decision and were received since the May 1969 rating decision, warranting reopening of service connection for bilateral hearing loss and reconsideration of the May 1969 rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The appeal of the issue to reopen service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given that the outcome in this decision represents a grant to reopen service connection for bilateral hearing loss and a remand of the remaining issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if relevant service records received subsequent to the prior denial of a claim and existed at the time of the disposition of the claim, VA shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(c).

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision, notwithstanding paragraph (a) of section 3.156.  Relevant records are those that relate to a claimed in-service event, injury, or disease for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  38 C.F.R. § 3.156(c)(i); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In determining whether evidence is relevant and had not been associated with the claims file at the time of the prior decision, the credibility of the evidence is generally presumed.  Cf. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In deciding whether relevant evidence had not been associated with the claims file at the time of the prior decision, the Board looks to the evidence submitted since the last final denial of the claim.  Cf. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Regardless of whether the RO determined the applicability of reconsidering the claim under 38 C.F.R. § 3.156(c), the Board must, in the first instance, address the issue of relevant and subsequently added service department records that existed when VA first decided the claim, because it determines the Board's jurisdiction to reconsider the underlying claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)); See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Bilateral Hearing Loss

In the current claim on appeal, the Veteran seeks to reopen service connection for bilateral hearing loss.  In May 1969, the RO denied service connection for bilateral hearing loss.  The RO found that service connection was not warranted based on a finding of no in-service injury and no current disability.  There is no evidence of record indicating that the Veteran received notice of this decision or initiated an appeal of the May 1969 decision.  

At the time of the May 1969 denial of service connection for bilateral hearing loss, VA cited to the November 1968 service exit examination, November 1968 exit self-report of medical history, and generally referred to "military medical records."  However, it is unclear what service treatment records (STRs) were available at the time of the May 1969 denial.

Evidence added to the record since the May 1969 RO decision includes a May 28, 1968 record from the Department of the Army, General Order Number 4040, demonstrating the Veteran's receipt of a Purple Heart (submitted November 2010), and the DD Form 214 (received March 1971) demonstrating combat experience in Vietnam.  These service records existed at the time of the May 1969 RO decision, were not of record at the time of the May 1969 RO decision, and are relevant to the issue of in-service ear injury, one of the grounds for denial in the May 1969 rating decision; therefore, VA is required to reopen and reconsider this issue.  38 C.F.R. § 3.156(c).


ORDER

The appeal to reopen service connection for bilateral hearing loss is granted.


REMAND

Service Connection for Bilateral Hearing Loss

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that he currently suffers from bilateral hearing loss as a result of an explosion that occurred during his service in Vietnam.  In the February 2012 notice of disagreement (NOD) and the March 2012 NOD, the Veteran contended that his receipt of a Purple Heart is alone sufficient to establish the claim for service connection for bilateral hearing loss and tinnitus.  In the August 2012 substantive appeal, the Veteran asserts that one of the reasons he received a Purple Heart was due to damage to his hearing.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; however, in November 1967 the military service department records adopted International Organization for Standardization (ISO) units.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 (2013) is based on ISO units.  Any service department record audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  

Because the Veteran's September 1966 pre-induction examination (which is a service department record) was conducted prior to November 1967, the Board has converted the ASA units to ISO units.  Converted pure tone thresholds for the September 1966 pre-induction examination, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
X
0
LEFT
30
15
5
X
0

Pure tone thresholds for the November 1968 service separation examination, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
5
5
X
5

The Board notes that the September 1966 pre-induction examination shows that, at the 500 Hertz levels, the decibels were not within normal range as to both ears.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (establishing normal range at 20 decibels and below).  The one-time 25 and 30 decibel measurements of the right and left ears at 500 Hertz during the September 1966 pre-induction examination were followed by hearing acuity within normal limits at service separation. 
 
As noted above, in the November 1968 self-report exit examination, the Veteran indicated a history of "ear, nose or throat trouble," hearing loss, head injury, and periods of unconsciousness.  In the November 1968 self-report exit examination, the Veteran reported that he was wounded in Vietnam and treated at the "15th Medical CoB" in Qu?ng Tr?, Vietnam.  In a May 28, 1968, record from the Department of the Army, General Order Number 4040, the Veteran is listed as a recipient of a Purple Heart for an injury inflicted in May 1968.  In November 2010, the Veteran submitted a copy of a news article printed while he was serving in Vietnam, which reported that the Veteran "received an acute inflammation of the tympanic membrane and facial wounds while on a combat operation when hit by a hostile booby trap" while serving in Vietnam.  In the September 2010 claim, a September 2010 statement, and January 2011 statements, the Veteran recalled that during a particular mission he was near an explosive which blew him several yards away, rendered him unconscious, and resulted in his placement on light duty for a few weeks.  In a November 2010 letter, the Veteran's private treating chiropractor stated that the Veteran has hearing loss in the left ear due to an explosion while in Vietnam.  

The examiner in the December 2011 VA examination report diagnosed sensorineural bilateral hearing loss and tinnitus, and addressed causation as a result of military noise exposure.  Also in December 2011 VA examination report, the examiner did not diagnose the Veteran with conductive hearing loss and noted that the tympanic membranes were clear, intact and normal in appearance.  In February 2012, the Veteran submitted private treatment records with different observations regarding his hearing and ears.  In a July 2011 private treatment record, a physician noted "grossly normal hearing," and normal external auditory canals and tympanic membranes.  However, January 2012 private treatment records state a diagnosis of conductive hearing loss due to an external ear disorder.  

The examiner in the December 2011 VA examination report did not address the Veteran's medical history as it related the Veteran's history of injury to the tympanic membrane.  The news article contemporaneous to the Veteran's service in Vietnam stated that the Veteran "received an acute inflammation of the tympanic membrane and facial wounds while on a combat operation when hit by a hostile booby trap."  Although in the December 2011 VA examination report, the VA examiner noted that the Veteran reported being near a land mine explosion which threw him in the air and resulted in the loss of consciousness for 10-30 minutes, there was no discussion as to whether the injuries from such an explosion could cause hearing loss not related to noise exposure.  
  
The VA examiner opined in December 2011 that the bilateral hearing loss was not related to active duty service.  The VA examiner noted in-service noise exposure, but reasoned, that because the STRs did not reflect significant threshold shifts between the entrance and exit examinations, the service exit examination showed normal hearing levels, and the Veteran had 10 years of post-service noise exposure, the Veteran's current bilateral hearing loss was not due to in-service noise exposure.  

Additionally, in the December 2011 VA examination report, the VA examiner opined that the Veteran's tinnitus was less likely than not caused by, or the result of, military noise exposure.  The VA examiner reasoned that, because tinnitus is most likely associated with hearing loss, the Veteran's tinnitus is less likely than not related to military service because the Veteran's hearing loss is less likely than not due to military service.  

The Board finds that the December 2011 VA examination opinion is inadequate.  The December 2011 VA examiner provided an opinion regarding etiology of the bilateral hearing loss without either acknowledging the existence of the news article indicating the Veteran's injury to the tympanic membranes or explaining the significance, if any, of tympanic membrane injury to hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that a VA examiner's failure to review relevant medical records renders the examination report inadequate).  Moreover, an examiner needs to consider subsequently submitted private medical records from July 2011 and January 2012 regarding conductive hearing loss.  For the above reasons, the Board finds that a remand for an addendum medical examination and opinion is necessary to assist in determining the etiology of the current bilateral hearing loss.  
As the evidence suggests that tinnitus is associated with the bilateral hearing loss, the claim of service connection for tinnitus is inextricably intertwined with the issue of service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based up the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the claim of service connection for tinnitus should be remanded on this basis alone.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology or ear disease examination to assist in providing a current diagnosis regarding the Veteran's tympanic membrane, and assist in determining the nature and etiology of any ear or hearing related disability, to include, but not limited to, conductive hearing loss.  The VA examiner should specifically comment on and address the "acute inflammation of the tympanic membrane and facial wounds" that the Veteran incurred during the explosion during service in May 1968, private treatment records dated July 2011 and January 2012, conductive hearing loss, and describing the tympanic membranes and external ears.  

Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, an examination, and any necessary testing, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the current bilateral hearing loss and tinnitus were caused by or a result of the May 1968 explosion to include any injury to the head incurred in service?
 
In rendering this opinion, the VA examiner should assume as fact that the Veteran incurred "acute inflammation of the tympanic membrane and facial wounds" during the in-service explosion in May 1968.  The examiner should also explain the significance, if any, of 1) inflammation of the tympanic membranes of the ears, and 2) any head-related injury as a result of the May 1968 explosion during service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.   

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims of service connection for bilateral hearing loss and tinnitus in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

